Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Please inform the examiner as to how the present CIP application differs from the parent application to select the proper priority date.  Priority is granted to September 01, 2020 at this time.  The point of novelty may reside in the relative proportions of mastic gum and lecithin in the composition but the criticality of the proportions is unclear.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,993,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to treating a human and the claims of '498 are directed to treating an equine for the same condition by the same method with the same composition.  Horses and humans are frequently treated for the same conditions by the same methods with the same compositions at appropriate doses, so one would expect the method as claimed in '498 for horses would also be effective for treating humans.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Inagaki and Holt in view of each of Simon and Wagner-Salvini.
Inagaki (JP 2003/137797) entitled "Stable Emulsions Containing Mastic Resin" machine English translation provided, teaches in paragraph 4, adding surfactants such as fatty acid ester of glycerin or polysorbitan or polyoxyethylene or lecithin to a mastic gum.  In paragraphs 7 and 8 additional fatty acid esters are listed and one of the proportions described is 100 parts mastic gum to 10-100 parts lecithin.  See claim 4.
Holt (2008/0038370) entitled "Composition and Method for Treating the Effects of Diseases and Maladies of the Upper Digestive Tract" teaches a composition in paragraphs 41-59 containing mastic gum and lecithin in equal weights with vitamins and minerals.
The claims differ from the above references in that the composition for treating includes prebiotics, probiotics, vitamins, and minerals.
Simon (2019/0282637) entitled "Compositions and Methods for Improved Restoration and Preservation of the Integrity of Tissue Barriers" discusses in paragraph 5, GI ulcers and other GI issues are treated.  In 
Wagner-Salvini (2020/0352206) entitled "Composition and Method for Mushroom Mycelial Compound and Botanical Mixture" teaches in paragraph 50, a composition containing vitamin/botanical mix with minerals, probiotics, and prebiotics.  In paragraph 61 the composition may be in various forms including tablets or liquid.  In paragraph 156 digestive benefits are discussed including treating stomach ulcers.  In paragraph 201 the composition is in the form of an emulsion and emulsifiers are listed which comprise 5-30% of the mixture.  In paragraph 210 the composition contains vitamins and minerals.  In paragraphs 218 and 220 soy lecithin is in the composition.
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat GI ulcers with mastic gum and emulsifiers as taught by each of Inagaki and Holt and to include prebiotics, probiotics, vitamins, and minerals because each of Simon and Wagner-Salvini teach compositions for treating GI issues with prebiotics, .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
In claim 1 line 1, before "ulcer"  --gastrointestinal--  may be intended to be more clear and to distinguish the claims from dermatological conditions.  And in line 2 after "human"  --in need thereof--  may be intended to clarify the administering.  In claim 6 line 2, after "orally"  --with an effective amount--  may be intended.  In claim 9, line 6, "fin-forming fatty acids" is queried.  In claim 10 line 3, "xanthum" is queried and in line 4 "peptin".

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following document and translation have been ordered but are not currently available.
   
L121 ANSWER 6 OF 32  HCAPLUS  COPYRIGHT 2021 ACS on STN 
ACCESSION NUMBER:        2021:52323  HCAPLUS Full-text
DOCUMENT NUMBER:         174:192025
TITLE:                   Formulation and method of producing mastic gum
                         containing Ganoderma lucidum mushroom extract
PATENT ASSIGNEE(S):      Palabiyik, Ibrahim, Turk.; Palabiyik, Ozgur
SOURCE:                  Turk. Pat. Appl., 8pp.
                         CODEN: TRXXB5
DOCUMENT TYPE:           Patent
LANGUAGE:                Turkish
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     TR 2017009467        A2   20180122    TR 2017-9467            20170628 
PRIORITY APPLN. INFO.:                     TR 2017-9467            20170628 
PATENT STATUS PATENT INFORMATION:
     PATENT NO.          KIND  STATUS          DATE 
     ---------------     ----  -------------   ----------- 
     TR 2017009467        A2   Alive           20201121
ED   Entered STN:  08 Jan 2021

     mastic gum including: (1) heating and kneading Kenger gum with a mixer
     at 130-160°C for 30 min; (2) adding and kneading the mixt. of
     lecithin, which increases the aroma release, shelf life and perception
     of aroma, helps to mix powder sugar, glucose syrup, dextrose, polyols, oil
     and water-based products with each other and increase aroma retention
     between 0.1-1% for 10 min.  The formulation and method of producing
     mastic gum further includes: (3) adding sweetener between 0.01-1% and
     fruit flavors between 0.75-3% and kneading for 10 min; (4) adding an ext.
     consisting of at least one of Ganoderma lucidum species to the mixt.
     consisting of 0.1% to 2% encapsulated or unencapsulated with substances
     such as maltodextrin, sodium caseinate, starch, whey conc., gums or
     gelatin, and kneading for 20 min into the final product.
IPCI A23G [I]
IPCR A23G0004-06 [I]; A23G0004-12 [I]
CC   17-4 (Food and Feed Chemistry)
ST   Ganoderma lucidum mushroom ext mastic gum producing formulation method
IT   Pharmaceutical natural products
        (GinSeng; formulation and method of producing mastic
        gum contg. Ganoderma lucidum mushroom ext.)
IT   Gundelia
        (Kenger gum; formulation and method of producing mastic
        gum contg. Ganoderma lucidum mushroom ext.)
IT   Whey
        (conc.; formulation and method of producing mastic
        gum contg. Ganoderma lucidum mushroom ext.)
IT   Antimicrobial agents
     Antitumor agents
     Antiviral agents
     Chewing gum
     Dental caries
     Dietary supplements
     Encapsulation
     Food processing
     Ganoderma lucidum
     Glucose syrups
     Kneading
     Natural antioxidants
     Panax
     Spirulina
        (formulation and method of producing mastic gum
        contg. Ganoderma lucidum mushroom ext.)
IT   Edible oils
     Gelatins
       Lecithins
     Mineral elements
     Sodium caseinates
     Vitamins
     RL: FFD (Food or feed use); BIOL (Biological study); USES (Uses)
        (formulation and method of producing mastic gum
        contg. Ganoderma lucidum mushroom ext.)

        (fruit flavors; formulation and method of producing mastic
        gum contg. Ganoderma lucidum mushroom ext.)
IT   Hydrolyzed starch syrups
        (hydrogenated; formulation and method of producing mastic
        gum contg. Ganoderma lucidum mushroom ext.)
IT   57-50-1, Sugar, biological studies
     RL: FFD (Food or feed use); BIOL (Biological study); USES (Uses)
        (Powd.; formulation and method of producing mastic
        gum contg. Ganoderma lucidum mushroom ext.)
IT   50-70-4, Sorbitol, biological studies   50-99-7, Dextrose, biological
     studies   69-65-8, D-Mannitol   87-99-0, Xylitol   149-32-6, Erythritol
     585-86-4, Lactitol   585-88-6, Maltitol   9005-25-8, Starch, biological
     studies   9050-36-6, Maltodextrin   10124-31-9, Ammonium phosphate
     31566-31-1, Glycerol mono stearate   64519-82-0, Isomalt
     RL: FFD (Food or feed use); BIOL (Biological study); USES (Uses)
        (formulation and method of producing mastic gum
        contg. Ganoderma lucidum mushroom ext.)
   

Terry (10,758,562) is the parent patent.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655